Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 15, 2021. Claims 19-43 are pending. Claims 24-29, 31-35, 39-43 are withdrawn. Claims 19-23, 30 and 36-39 are currently examined for the elected species (1) Pam2Cys for the TLR2 agonist and (2) PEG as the solubilizing agent.

Election/Restrictions
Applicant's election without traverse of species (1) Pam2Cys as the TLR2 agonist, and (2) PEG as the solubilizing agent, in the reply filed on March 15, 2021, is acknowledged. 
Claims 23-29, 31-35 and 40-43 are directed to non-elected species. To expedite prosecution, Claim 23 is currently examined on the species of R4 as the solubilizing agent. 
Accordingly, Claims 24-29, 31-35 and 40-43 are withdrawn from current examination as being directed to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 30 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).”
The claims are directed to a method for preventing or treating a respiratory condition associated with one or more infectious agents in a subject, the method comprising: administering to the respiratory tract a composition comprising a TLR2 agonist and a solubilizing agent, wherein the composition does not contain a peptide antigen comprising a T-helper epitope. Claims 19, 22, 36-39 are broadly drawn to a generic “respiratory condition associated with an infectious agent”, by administering to the respiratory tract a generic TLR2 agonist without requiring to include anything else. Even though claims 20-21 specify TLR2 agonists, they are generic in other aspects. There is no limitation or definition of what diseases are included. There is no limitation if the claimed composition comprises any antigens specific to the disease being treated or prevented in addition to the TLR2 moiety. Moreover, there is no requirement if the TLR2 moiety is conjugated to a disease-specific antigen or not.

The specification does not provide information supporting application of the claimed composition without disease-specific antigens in preventing or treating a generic respiratory disease associated with a generic infectious agent by administering a genric TLR2 agonist. It is known in the art that toll-like receptor (TLR) 2-targeting formulations, such as synthetic lipopeptides and antigens expressed in fusion with lipoproteins, have been shown to have built-in adjuvant properties and to be effective at inducing cellular and humoral immune mechanisms in different animal species. However, contradictory data has arisen concerning the profile of the immune response elicited. The benefits of targeting TLR2 for vaccine development are thus still debatable and more studies are needed to rationally explore its characteristics. See e.g. Abstract. 
The courts have indicated that support for a claim must be shown in its full scope by representative examples; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of treating or preventing any respiratory disease associated with an infectious agent by administering a TLR2 agonist either in a generic term or as specified in certain aspects. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-22 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reppe et al. (Am J Respir Cell Mol Biol Vol 40. pp 474–481, 2009; submitted in IDS filed on Jul. 26, 2019).
Claims 19-22 are directed to a method for preventing or treating a respiratory condition associated with one or more infectious agents in a subject, the method comprising: administering to the respiratory tract a composition comprising a TLR2 agonist and a solubilizing agent, thereby preventing or treating the respiratory condition 
Reppe et al. teaches that impaired pulmonary host defense increases susceptibility to pneumococcal pneumonia, and that S. pneumoniae may up-regulate Toll-like receptor (TLR)-2 expression and activate TLR-2, contributing to pneumococcus-induced immune responses. See e.g. Abstract. It teaches a study examining the course of severe murine pneumococcal pneumonia after pulmonary TLR-2–mediated immunostimulation with synthetic macrophage-activating lipopeptide-2 (MALP-2). It teaches that intratracheal MALP-2 application evoked enhanced proinflammatory cytokine and chemokine release, resulting in recruitment of polymorphonuclear neutrophils (PMN), macrophages, and lymphocytes into the alveolar space in WT, but not in TLR-2–deficient mice; that MALP-2 application 24 hours before intranasal pneumococcal infection resulted in increased levels of CCL5 associated with augmented leukocyte recruitment, and decreased levels of anti-inflammatory IL-10 in bronchoalveolar lavage fluid; that, clinically, MALP-2–treated as compared with untreated mice showed increased survival, reduced hypothermia, and increased body weight; that MALP-2 also reduced bacteremia and improved bacterial clearance in lung parenchyma, as examined by immunohistochemistry; and that, in conclusion, pulmonary immunostimulation with MALP-2 before infection with S. pneumoniae improved local host defense and increased survival in murine pneumococcal pneumonia. See e.g. Abstract. Reppe et al. teaches that MALP-2 was synthesized and purified as described previously, dissolved in 30% 2-propanol/water, and diluted in 0.9% 
Here, MALP-2 is considered as a soluble TLR2 moiety comprising a TLR2 agonist, Pam2Cys, which corresponds to the lipid component of MALP-21, and a solubilizing agent, which corresponds to the peptide component (GNNDESNISFKEK) of the lipopeptide molecule of MALP-22. 
After an extensive search in the related fields, the examiner has not identified any evidence that the peptide component of MALP-2 (GNNDESNISFKEK) contains a T helper epitope. Based on the small size of the peptide, it is reasonable to expect that this peptide does not contain a variety of T cell epitopes. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that MALP-2 contains a T helper epitope. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 30 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
For claim 22, peptide GNNDESNISFKEK contains polar residues (e.g. D, E, and K), it is thus considered as a polar polypeptide peptide.
Accordingly, Reppe et al. anticipates claims 19-22 and 38.

s 19-23 and 38-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson et al. (US 2010/0310595 A1, published on Dec. 9, 2010; PCT published on April 16, 2009 as WO 2009/046498; and issued as patent US 9089508 B2 on Jul. 28, 2015; submitted in IDS filed on Jul. 26, 2019; referred to hereafter as Jackson-0595).
Claims 19-22 and 38 are described above. Claims 23 and 39 specify that the polar peptide can be R4.

    PNG
    media_image1.png
    331
    377
    media_image1.png
    Greyscale
The specification defines that a solubilising agent may include one, or more than one, solubilising agent which may be conjugated to TLR2 agonist in order to improve the solubility of the TLR2 moiety and that the solubilising agent includes one or more of the group consisting of "PEG" (or polyethyleneglycol) and a polar polypeptide such as "R4", a hyper-branched tetra arginine complex. See PGPub para [0042] and [0043]. The specification discloses the R4 structure as shown to the right. 
Jackson-0595 teaches a method for targeted delivery of molecules to cells expressing toll-like receptors (TLRs). See e.g. Abstract. It teaches that polypeptide R4 was conjugated with Pam2Cys to form R4(S2Pam2Cys) and that R4(S2Pam2Cys) was complexed with DNA encoding influenza virus hemagglutinin (HA) or nucleoprotein (NP) for administration into mice. See e.g. Fig. 1 and Examples 7 and 8. FIG. 1 further shows that K4 can also be used, along with R4. It teaches that no HA-specific antibodies were detected in unimmunised or "naive" mice but substantial levels of antibodies that could bind to influenza virus were detected in 
Jackson-0595 teaches that “[A]n exemplary compound of the present invention is a cationic peptide linked to the lipopeptide "Pam2Cys". One of skill in the art would understand that the term "lipopeptide" means any composition of matter comprising one or more lipid moieties and one or more amino acid sequences that are conjugated. "Pam2Cys" (also known as dipalmitoyl-S-glyceryl-cysteine or S-[2,3bis(palmitoyloxy) propyl]cysteine has been synthesised (Metzger, J. W. etal. 1995. JPept Sci 1: 184) and corresponds to the lipid moiety of MALP-2, a macrophage-activating lipopeptide isolated from Mycoplasma fermentans (Sacht, G. et al. 1998. Eur J Immunol 28:4207; Muhlradt, P. F. et al. 1998. Infect Immun 66: 4804; Muhiradt, P. F. et al. 1997. J Exp Med 185: 1951). Pam2Cys is known to be a ligand of TLR-2.” See e.g. [0047]. 
Jackson-0595 teaches that “[T]he compounds of the present invention may be administered directly to a subject by any route, including but not limited to: intravenous; intranasal; intramuscular; oral; rectal and so on.” See e.g. [0067].

Therefore, Jackson-0595 anticipates claims 19-23 and 38-39.   

Claims 19-22 and 37-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olive et al. (Vaccine 25 (2007) 1789–1797, referred to hereafter as Olive-2007), as evidenced by Olive et al. (INFECTION AND IMMUNITY, May 2002, p. 2734–2738, Vol. 70, No. 5, referred to hereafter as Olive-2002).
Claims 19-22 and 38 are described above. Claim 37 further specifies that the composition does not comprise an antigen.
Olive-2007 teaches that the authors investigated the efficacy of a synthetic Streptococcus pyogenes vaccine targeting two virulence factors using the Lipid Core Peptide (LCP) delivery system. BALB/c mice were immunised intranasally with LCPs containing peptides encompassing T-cell and B-cell epitopes of the conserved C-repeat region of the M protein (J8) or the fibronectin-binding repeats region (FNBR) of SfbI, or a combination formulation containing peptides representing both antigens. LCPs were co-administered with the TLR2/6 agonist MALP-2 as mucosal adjuvant. Humoral and 
Olive-2007 referred to Olive-2002 (ref. #22) for the structures of LCP, J8 and LCP-J8. See e.g. page 1790, right column, para 4. 
Figure 1 of Olive-2002 shows the chemical structure of LCP-J8:

    PNG
    media_image2.png
    301
    1212
    media_image2.png
    Greyscale

Olive-2002 further teaches that the J8 peptide (QAEDKVKQSREAKKQVEKALKQLEDKVQ, consisting of residues 344 to 355 of the GAS M1 protein) is a chimeric peptide that contains 12 amino acids from the C-region (shown in bold) and is flanked by GCN4 DNA-binding protein sequences, which are required to maintain the correct helical folding and conformational structure of the peptide. See e.g. page 2734, right column para 1.
The peptide sequence of J8 was run in the epitope prediction software IEDB Analysis Resource (http://tools.iedb.org/main/tcell/). No potential Th epitope has been identified.  Also based on the FIG 1 of Olive-2002 about the LCP structure, no Th 
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the LCP-J8 contain Th epitope. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed invention are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
Regarding claim 37, Olive-2007 teaches that control animals received phosphate buffered saline (PBS) or MALP-2 alone. See Section 2.4. Here, administering MAPL-2 alone is equivalent to administering a composition that does not comprise a peptide antigen.
Accordingly, Olive-2007 teaches each and every aspect of claims 19-22 and 37-38. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23, 30 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reppe et al. (Am J Respir Cell Mol Biol. 2009 Apr;40(4):474-.
These claims are described above.
Relevance of Reppe, Jackson-0595 and Olive-2007 is set forth above. However, they are silent on if PEG can be used in the disclosed compositions.
Jackson-9385 teaches an invention about self-adjuvanting immunogenic
molecules capable of stimulating an immune response to epitopes of a polypeptide irrespective of a subjects HLA type. See Abstract. It teaches Pam2Cys constructs comprising polyethylene glycol (PEG) as spacer and which can be used as modules to couple to protein in aqueous solution that can be used as adjuvant in stimulating immune response to a vaccine antigen. See e.g. FIG. 2, [0027] and claim 23. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the Pam2Cys-PEG constructs disclosed in Jackson-9385 into the studies disclosed in Reppe, Jackson-0595, or Olive-2007 e.g., in place of the MALP-2 of Reppe or the Pam2Cys conjugates of Jackson-0595. One would have been motivated to do so, e.g., to evaluate the advantage of the spacer effect and the ability to enhance solubility of the PEG moiety.  There is a reasonable expectation that the Pam2Cys-PEG construct of Jackson-9385 can be combined with the other components .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims are directed to a method for preventing or treating a respiratory condition associated with an infectious agent in a subject, comprising administering to the respiratory tract of the subject a composition comprising a TLR2 agonist and a solubilizing agent, wherein the composition does not contain a T-helper epitope. The only difference is that the patented claims require that the one or more infectious agent are viral agents. The patented claims anticipate the instant claims.
Accordingly, claims 19-23, 30 and 36-39 are unpatentable over claims 1-28 of US Patent 9676819 B2.
 
Claims 19-23, 30 and 36-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10406100 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims are directed to a method for preventing or treating a respiratory condition associated with an infectious agent in a subject, comprising administering to the respiratory tract of the subject a composition comprising a TLR2 agonist and a solubilizing agent, wherein the composition does not contain a T-helper epitope. The only difference is that the patented claims require that the one or more infectious agent are bacterial agents. The patented claims anticipate the instant claims.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. Jackson et al. (PNAS, 2004, 101: 15440-15445), page 15440, right column, para 3.
        2 See e.g. Mühlradt et al. (J. Exp. Med. 1997, 185: 1951-1958). It discloses the structure of MALP-2 as: S-(2,3-bisacyloxypropyl)cysteine-GNNDESNISFKEK. See e.g. Abstract.